Title: Thomas Jefferson to John Vaughan, 22 December 1815
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello Dec. 22. 15.
          
          One of my long and frequent absences at a possession about 100. miles S.W. of this has occasioned this tardy acknolegement of your favor of Nov. 21. I rejoice to learn that mr Cathalan was proceeding to send me some wines without awaiting the reciept of my letter, altho, having sent duplicates by different & sure channels he ought to have recieved one before Oct. 2. I thank you for the Communication of Ticknor’s catalogue. most of what I find in it interesting to me had been inserted in the catalogue I had inclosed to him, and are as I suppose now on their way to me. there are in it indeed two volumes which I should be much gratified to obtain. having no correspondent there I thankfully accept your kind offer of procuring them for me; tho it may be too late unless they have been bought at the auction by a bookseller to be resold. they are the following
          
            
              No 131. 
              Hederici Lexicon manuale Gr. Lat. Ernesti. 8vo I wish it only in the case of it’s being really in 8vo
            
          
          
            
              No 271.
               Timaei Sophistae vocum lexicon vocum Platonicarum, Ruhnkenii.
            
          
          their cost will be too inconsiderable to limit be worth limiting. I shall have occasion soon to remit 50.D. to Leghorn. can this be done by a draught directly on the place. I salute you affectionately
          Th: Jefferson
         